DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 04/20/2022 is/are being considered by the examiner.
Claims 13-32 are pending:
Claims 16-18, 21, 24, 28 are withdrawn
Claims 1-12 are canceled
Claims 13-15, 19-20, 22-23, 25-27, 29-32 are examined on the merits


Response to Arguments
Applicant’s arguments and/or amendments, with respect to abstract objections have been fully considered and are persuasive.  The abstract objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered. 
Objections based on Fig3 are overcome and withdrawn.
Objection based on not-shown claimed matter:
Applicant asserts that Fig1 shows the claimed subject matter of claim 32 that was objected to not being shown, and that P6L14-32 and P8L2-23 discloses the features.
The office respectfully disagrees. Fig1 fails to show the fan, a secondary (bypass) flow, and an air sampling and supply means that functionally interacts with the secondary (bypass) flow. The objection is maintained.
The office explicitly notes that the recitations in the specification, while providing written support, fail to indicate how the Fig1 and the rest of the drawings show the claimed subject matter.

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered. 
Some of the objections of record have been corrected, and those corresponding objections have been withdrawn due to correction.
A plurality of objections of record have not been corrected, and thus those objections of record are maintained. Please see the section below where the office has explicitly provided guidance on clarification language that would overcome the instant objections.
Applicant asserts that “the metal sheets” is clear throughout the claim language and that amendment is not necessary.
The office respectfully disagrees. As indicated in the prior office action, terms within parentheses in claim do not limit claim scope, please see MPEP 608.01(m.), and therefore there are many recitations relating to claimed features (not limited to the metal sheets) that require further clarification language.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b have been fully considered and are partially persuasive.  The 35 USC 112b rejections of record that correspond to corrected issues are withdrawn, while the remaining issues are maintained. See section below for details.

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections of record based on Friedel (US 6,149,074), Rago (US 8,181,443), Schwarz (US 4,525,998), Plemmons (US 5,205,115) have been fully considered.
Applicant requests, page 8, clarification on which limitations were indicated as being read as functional limitations in the context of claim 13.
The office respectfully directs applicant attention to page 18 where it was stated “that are designed to be oriented toward a region that is to be cooled (functional limitation. best seen Fig2 flow arrows)” [underlining has been added by the office in the instant quote to improve clarity].
Applicant asserts, page 8, that Rago and Schwarz are equivalent known in the art cooling options for cooling a casing, as opposed to a supplemental cooling duct.
The office respectfully disagrees. As can be best seen in Rago Fig2/3, cooling path 42 cools casing 38 while supplemental cooling path 52a is a cooling duct that provides cooling to the path 42. Cooling path 52a of Rago teaches that an adjacent heat exchanging pipe is a known structure to provide cooling of a radially inner gas turbine engine casing structure along the axial span of the radially inner cooling pipe, and it is this teaching of cooling path 52a that the office relied upon in the rejection of record. Schwarz was relied upon to convert the contact heat exchanger of Rago to be the known in the art substitution of a spraybar as opposed to a conduction heat exchanger.
Applicant asserts, page 8, that one of ordinary skill in the art may have performed other obvious modifications to Friedel.
The office agrees that other obvious modifications to Friedel are possible, however the presence of a first possible obvious modifications to Friedel does not negate a second possible obvious modifications to Friedel.
Applicant asserts, page 8, that features of the cooling channels that are not recited in the claim language are not taught by the rejection of record.
Applicant’s assertion is not commensurate in scope with their claim language and therefore is considered moot.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 32
“A turbofan engine, comprising a fan downstream of which the following elements extend:
…
a secondary section in which a secondary flow, distinct from the primary flow, circulates characterized in that 
… air sampling and supply means being able to extract air from the secondary section and direct it into each cooling air circulation channel.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“air sampling and supply means” as recited in Claim 32
Corresponding structure
A scoop provided with an orifice opening into the secondary section of the engine, connection/distribution members of curved regions 12 as seen in Fig2, and a control valve; as informed by P7L30-P8L5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Interpretation – Non 35 USC 112f
Terms within parentheses in claim do not limit claim scope, please see MPEP 608.01(m.)


Claim Objections
Claims are objected to because of the following informalities:  
Claim 13
L4-5 amend “each channel of the cooling air circulation channels” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
L7 amend “the metal sheets” to be “the at least one radially inner metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
L9 amend “the metal sheets” to be “the at least one radially inner metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
L10 amend “the metal sheets” to be “the at least one radially inner metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
L10 amend “the metal sheets” to be “the at least one radially inner metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
L11 amend “the at least one cooling duct” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
Claim 14
L2 amend “each cooling duct of the at least one cooling duct” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
L3 amend “the metal sheets” to be “the at least one radially inner metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
Claim 15
L2 amend “each cooling duct of the at least one cooling duct” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
Claim 22
L2 amend “the metal sheets” to be “the at least one radially inner metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
L2 amend “the metal sheets” to be “the at least one radially inner metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
L4 amend “the metal sheets” to be “the at least one radially inner metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
Claim 23
L2 amend “the metal sheets” to be “the at least one radially inner metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
L2 amend “the metal sheets” to be “the at least one radially inner metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
L4 amend “the metal sheets” to be “the at least one radially inner metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
Claim 25
L2 amend “the metal sheets” to be “the at least one radially inner metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
L2 amend “the two metal sheets” to be “the at least one radially inner [[two]] metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
L3 amend “the metal sheets” to be “the at least one radially inner metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
Claim 26
L2 amend “the metal sheets” to be “the at least one radially inner metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
Claim 27
L2 amend “the metal sheets” to be “the at least one radially inner metal sheet[[s]] and the at least one radially outer metal sheet” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
Claim 29
L2 amend “each cooling duct of the at least one cooling duct” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
L3 amend “each cooling air circulation channel of the cooling air circulation channels” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
Claim 32
L11, amend “the at least one cooling duct” to improve clarity and to provide the full formal antecedent basis for the recited term(s)
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-15, 19-20, 22-23, 25-27, 29-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13
L10-11, “the circumferential end regions of …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 15
L2, “more than one series of cooling air ejection orifices” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is or is not antecedently connected/dependent on “at least one series of cooling air ejection orifices” of Claim 14
L2, “each series” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation antecedently depends from the recitations of Claim 14 or 15 
The following amendment would appear to overcome the instant 112b rejections to claim 15:
“comprises more than one series of the at least one series of cooling air ejection orifices (22), each series of the more than one series of the at least one cooling air ejection orifices (22) extending along a line, the lines of each more than one series being, at least partially, parallel to each other.”
Claim 25
L2, “air ejection orifices” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation does or does not antecedently depend upon “air ejection orifices” of Claim 13 L5, or is a new antecedent structure
For the purpose of applying art, the office will read the cited limitation as a new antecedent recitation
Claim 26
L2-3, “at least two cooling air circulation channels” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is or is not a part of the antecedent basis structure of “cooling air circulation channels” of Claim 13 L3, or is a new antecedent structure
The amendment “at least two cooling air circulation channels of the cooling air circulation channels” would overcome the instant rejection.
Claim 27
L2-3, “at least two cooling air circulation channels” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is or is not a part of the antecedent basis structure of “cooling air circulation channels” of Claim 13 L3, or is a new antecedent structure
The amendment “at least two cooling air circulation channels of the cooling air circulation channels” would overcome the instant rejection.
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13-15, 19-20, 22-23, 25-27, 30-31, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedel (US 6,149,074) in view of Rago (US 8,181,443) and Schwarz (US 4,525,998).
NOTE: claims are discussed in claim dependency order.
Claim 13
Friedel discloses:
“A cooling device for a turbine of a turbomachine extending along an axis (Fig1-4, tube network 1), comprising 
at least one radially inner metal sheet (best seen Fig2, inner metal sheet 8) and one radially outer metal sheet (outer metal sheet 8) that are joined to one another and delimit, between them, cooling air circulation channels (best seen Fig2/3, tubes 2) extending circumferentially from a connection region (best seen Fig3, distributor unit 3), 
each channel of cooling air circulation channels comprising at least one air inlet (Fig3, see flow arrows entering tubes 2) and air ejection orifices (apertures 11), that are designed to be oriented toward a region that is to be cooled (functional limitation. best seen Fig2 flow arrows), characterized in that 
	…”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Friedel is silent to the application of a cooling duct used to cool metal sheets 8. Friedel is silent as to the source of the cooling gas, beyond “commonest procedure consists” from C1L21-26, for the tip clearance control arrangement of Friedel.
Rago teaches (best seen Fig2/3; Abstract; C1L12-27, C2L61-C2L3) that while compressor air is typically used to cool turbine shrouds in active tip clearance control arrangements, it is thermodynamically advantageous to cool the compressor air flow using another flow such as a portion of bypass air. Further, Rago teaches that an adjacent heat exchanging pipe is a known structure to provide cooling of a radially inner gas turbine engine casing structure along the axial span of the radially inner cooling pipe.
Schwarz teaches (Fig2) that it is known use spraybars 26 to provide impingement cooling of radially inner gas turbine engine casing structure.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use compressor air as the cooling gas of the tube network 1 of Friedel as one of ordinary skill in the art would have to make such a selection in order to practice the disclosure of Friedel and as Rago teaches that it is known to typically use compressor air to cool turbine shrouds in active tip clearance control arrangements, and to further apply an additional cooling structure to cool the gas within the tube network 1 of Friedel as Rago teaches that such an addition is thermodynamically advantageous, further Schwarz teaches that it is a known in the art solution to apply spraybars 26 to provide impingement cooling of radially inner gas turbine engine casing structure, thus resulting in the arrangement of the combination of Friedel and Schwarz by the teachings of Rago having the spraybars of Schwarz providing spraybars along the axial span of the radially inner cooling pipe to provide impingement cooling to the tube network of Friedel.
Claim 14
The combination of Friedel and Schwarz by the teachings of Rago discloses: “The cooling device according to claim 13, characterized in that each cooling duct comprises at least one series of cooling air ejection orifices (Schwarz: Fig2, see flow arrows through the two series of impingement holes) oriented toward the metal sheets (orientation is within the scope of the combination as discussed in claim 13).”
Claim 15
The combination of Friedel and Schwarz by the teachings of Rago discloses: “The cooling device according to claim 14, characterized in that each cooling duct comprises more than one series of cooling air ejection orifices (Schwarz: Fig2, each bar 26 has two series of impingement holes), each series of the more than one series of cooling air ejection orifices extending along a line, the lines of each series being, at least partially, parallel to each other (Schwarz: Fig2, the two rows of impingement holes are parallel to each other).”
Claim 20
The combination of Friedel and Schwarz by the teachings of Rago discloses: “The cooling device according to claim 14, characterized in that the cooling device comprises the at least one radially inner metal sheet and the at least one radially outer metal sheet (Friedel: metal sheets 8), that are joined to one another so as to form a shroud surrounding a region that is to be cooled (Friedel: best seen Fig2).”
Claim 23
The combination of Friedel and Schwarz by the teachings of Rago discloses: “The cooling device according to claim 14, characterized in that the metal sheets comprise at least one region where the metal sheets are spaced apart from each other in order to delimit a channel of the cooling air circulation channels (Friedel: tubes 2), and other regions where the metal sheets are sealingly joined to one another (Friedel: C3L25, sheets 8 are riveted together).”
Claim 27
The combination of Friedel and Schwarz by the teachings of Rago discloses: “The cooling device according to claim 14, characterized in that the metal sheets define the at least one connection region for receiving cooling air (Friedel: best seen Fig3, distributor unit 3), from which at least two cooling air circulation channels extend (Frediel: best seen Fig3, distributor unit 3, tubes 2).”
Claim 31
The combination of Friedel and Schwarz by the teachings of Rago discloses: 
“An assembly for a turbomachine turbine, comprising 
at least two devices according to claim 14, evenly distributed around an axis of the turbomachine (Friedel: Fig1, three tube networks 1 evenly distributed circumferentially).”
Claim 19
The combination of Friedel and Schwarz by the teachings of Rago discloses: “The cooling device according to claim 13, characterized in that the cooling device comprises the at least one radially inner metal sheet and the at least one radially outer metal sheet (Friedel: metal sheets 8), that are joined to one another so as to form a shroud surrounding a region that is to be cooled (Friedel: best seen Fig2).”
Claim 22
The combination of Friedel and Schwarz by the teachings of Rago discloses: “The cooling device according to claim 13, characterized in that the metal sheets comprise at least one region where the metal sheets are spaced apart from each other in order to delimit a channel of the cooling air circulation channels (Friedel: tubes 2), and other regions where the metal sheets are sealingly joined to one another (Friedel: C3L25, sheets 8 are riveted together).”
Claim 25
The combination of Friedel and Schwarz by the teachings of Rago discloses: “The cooling device according to claim 22, characterized in that the metal sheets comprise air ejection orifices passing through the two metal sheets, located in the regions where the metal sheets are joined to one another (Friedel: Fig2, escape apertures 14 see flow arrows).”
Claim 26
The combination of Friedel and Schwarz by the teachings of Rago discloses: “The cooling device according to claim 13, characterized in that the metal sheets define the at least one connection region for receiving cooling air (Friedel: best seen Fig3, distributor unit 3), from which at least two cooling air circulation channels extend (Frediel: best seen Fig3, distributor unit 3, tubes 2).”
Claim 30
The combination of Friedel and Schwarz by the teachings of Rago discloses:
“An assembly for a turbomachine turbine, comprising 
at least two devices according to claim 13, evenly distributed around an axis of the turbomachine (Friedel: Fig1, three tube networks 1 evenly distributed circumferentially).”


Claim 29 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedel (US 6,149,074) in view of Rago (US 8,181,443), Schwarz (US 4,525,998), and in further view of Plemmons (US 5,205,115).
Claim 29
The combination of Friedel and Schwarz by the teachings of Rago is silent to the particular cross-sectional area of the cooling tubes and spraybars.
Plemmons teaches (Abstract; C1L7-11, C7L26-57, and in particular C7L42-46) that it is known that the cross-sectional area of impingement spray tubes, that are used to thermally control gas turbine engine casing clearances, is a design variable that is known to directly impact the resultant thermal cooling to the casing that is being clearance controlled.
According to MPEP 2144.05.II.B, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform routine optimization of the cross-sectional areas of the tubes and spraybars of the combination of Friedel and Schwarz by the teachings of Rago in order to reach the claimed cross-sectional area ranges as Plemmons teaches that the cross-sectional area of impingement spray tubes, that are used to thermally control gas turbine engine casing clearances, is a known result-effective variable known to directly impact the resultant thermal cooling to the casing that is being clearance controlled,  and the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 

Claim 32 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedel (US 6,149,074) in view of Rago (US 8,181,443), Schwarz (US 4,525,998).
Claim 32
The combination of Friedel and Schwarz by the teachings of Rago discloses: “”
…
the turbine comprises a cooling device according to claim 13 (see claim 13), located radially outside the case (Friedel: best seen Fig2), air sampling and supply means being able to extract air from the secondary section and direct it into each cooling air circulation channel (Friedel: Fig1, flow 27, valve 25, computer 26, feed-pipe 4) and into the cooling duct of the device (limitation is within the scope of the combination as discussed in claim 13, non-core air flow is provided to spraybars from Schwarz by scoop 22, line 24 valve 28).”
The combination of Friedel and Schwarz by the teachings of Rago is silent to the details of the gas turbine engine surrounding the cooling device of the combination of Friedel and Schwarz by the teachings of Rago.
Schwarz teaches:
“A turbofan engine (Fig1; C1L7-10, C2L8; Claim 1), comprising a fan (Fig1, fan section 12) downstream of which the following elements extend:
a primary section in which a primary flow circulates, the primary section passing through in a direction of circulation of the primary flow, a compressor, a combustion chamber and a turbine (Fig1; C2L7-11) comprising a turbine case (Fig2, casing 36),
a secondary section in which a secondary flow, distinct from the primary flow, circulates (Fig1, flow through bypass region) characterized in that …”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to locate the combination of Friedel and Schwarz by the teachings of Rago within the generic turbofan arrangement of Schwarz, as one of ordinary skill in the art would have to locate the turbine engine subcomponents of the combination of Friedel and Schwarz by the teachings of Rago within a turbine engine in order to practice the disclosure of the combination of Friedel and Schwarz by the teachings of Rago.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745